MEMORANDUM **
California state prisoner Michael T. Rothwell appeals pro se the district court’s denial of his 28 U.S.C. § 2254 habeas petition, challenging the State Board of Prison Terms failure to hold yearly parole hearings for him, following the Board’s 1996 parole suitability hearing, which found Rothwell unsuitable for parole and deferred his next parole hearing for four years pursuant to CaLPenal Code § 3041.5, under which the Board stopped holding yearly parole hearings and changed to holding hearings every five years or less. We agree with the district court that California v. Morales, 514 U.S. 499, 115 S.Ct. 1597, 131 L.Ed.2d 588 (1995), forecloses Rothwell’s claim that the Board of Prison Terms’ failure to continue to hold yearly parole hearings for Rothwell constitutes an ex post facto violation of his constitutional rights.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.